  Case 19-40658         Doc 70     Filed 05/28/19 Entered 05/28/19 15:41:48           Desc Main
                                    Document     Page 1 of 10


                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MINNESOTA


 In re:                                                 Chapter 7

 Scheherazade, Inc.,                                    Case No. 19-40658

                   Debtor.


               NOTICE OF MOTION AND MOTION OF BREMER BANK, NATIONAL
                          ASSOCIATION FOR RELIEF FROM THE
                     AUTOMATIC STAY TO EXERCISE SETOFF RIGHTS


To:       The parties in interest as defined in Local Rule 9013-3(a)(1).

          1.      Bremer Bank, National Association (“Bremer Bank”) moves the Court for the relief

requested below and gives notice of hearing with this Motion for Relief from the Automatic Stay

(“Motion”).

          2.      The Court will hold a hearing on this Motion on Thursday, June 13, 2019 at 1:30

p.m., or as soon thereafter as counsel may be heard, before the Honorable Kathleen H. Sanberg,

Judge of the United States Bankruptcy Court, in Courtroom No. 8 West of the United States

Courthouse, 300 South Fourth Street, Minneapolis, Minnesota 55415.

          3.      Any response to this Motion must be filed and served by delivery not later than

Saturday, June 8, 2019, which is five (5) days before the time set for the hearing (excluding

Saturdays, Sundays, and holidays). UNLESS A RESPONSE OPPOSING THE MOTION IS

TIMELY FILED, THE COURT MAY GRANT THE MOTION WITHOUT A HEARING.

          4.      This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334,

Fed. R. Bankr. P. 5005 and Local Rule 1070-1. This proceeding is a core proceeding. The petition




                                                    1
  Case 19-40658       Doc 70     Filed 05/28/19 Entered 05/28/19 15:41:48             Desc Main
                                  Document     Page 2 of 10


commencing this Chapter 7 case was filed on March 9, 2019. The case is now pending in this

court.

         5.    This Motion arises under 11 U.S.C. § 362, and Fed. R. Bankr. P. 4001 and Local

Rules 9013-1 through 9013-3. This Motion is filed under Fed. R. Bankr. P. 9014 and Local Rules

9006-1, 9013-1 through 9013-3, and 9017-1.

                                    REQUESTED RELIEF

         6.    Bremer Bank requests relief from the automatic stay imposed by 11 U.S.C. §362(a)

to allow Bremer to exercise its rights to setoff of prepetition obligations of the Debtor. Bremer

Bank also requests that the Court permit Bremer Bank to immediately enforce the order requested,

without the fourteen day stay imposed by Rule 4001(a)(3).

         7.    Bremer Bank is a national banking association based in St. Paul, Minnesota.

         8.    The Debtor held four bank accounts with Bremer Bank on the Petition Date. Each

account was subject to an account agreement that provided Bremer Bank with the right

to setoff obligations Debtor owed to Bremer Bank against each account. A copy of the Account

Agreement is attached hereto as Exhibit A.

         9.    The identity and balance of each account, as of the Petition Date, is set forth below.

               ACCOUNT NO.                                           BALANCE
                  xxxxxx1369                                           $615.00
                  xxxxxx2040                                         $40,029.53
                  xxxxxx5751                                         -$18,696.05
                  xxxxxx8791                                           $327.93

         10.   As of the Petition Date, Bremer Bank owed the Debtor approximately $40,972.46

in amounts deposited in the Debtor’s various bank accounts. The Debtor owed Bremer Bank




                                                   2
  Case 19-40658        Doc 70      Filed 05/28/19 Entered 05/28/19 15:41:48            Desc Main
                                    Document     Page 3 of 10


$18,696.05 on the overdrawn account ending in 5751. Under these circumstances, the Bankruptcy

Code gives Bremer Bank the right to relief from the automatic stay to effect a setoff.

        11.     Pursuant to Local Rule 9013-2, this Motion is verified and is accompanied by a

memorandum of law, proposed order, and proof of service.

        12.     No previous request for the relief sought herein has been made by Bremer Bank.

        13.     Pursuant to Local Rule 9013-2(c), if testimony is necessary as to any facts relevant

to this Motion, Bremer Bank reserves the right to call the following individuals to testify: (1) Suzie

Becker, of Bremer Bank, National Association, whose address is 8555 Eagle Point Blvd, Lake

Elmo, MN 55042; (2) an authorized agent of the Debtor; and (3) any rebuttal witness Bremer Bank

deems necessary.

        WHEREFORE, Bremer Bank respectfully requests that the Court enter an order:

(1) Granting Bremer Bank relief from the automatic stay to allow Bremer Bank to exercise its

rights to offset any prepetition amounts owed by the Debtor to Bremer Bank; (2) waiving the

fourteen-day stay of order pursuant to Rule 4001(a)(3); and (3) granting Bremer Bank such other

and further relief as is just and equitable.



Dated: May 28, 2019                            BARNES & THORNBURG LLP


                                               /e/ Christopher Knapp
                                               Christopher Knapp, ID # 0344412
                                               225 South Sixth Street, Suite 2800
                                               Minneapolis, Minnesota 55402
                                               Phone: (612) 367-8774
                                               Fax: (612) 333-6798
                                               Email: cknapp@btlaw.com

                                               Attorney for Bremer Bank, National Association




                                                    3
Case 19-40658   Doc 70   Filed 05/28/19 Entered 05/28/19 15:41:48   Desc Main
                          Document     Page 4 of 10
  Case 19-40658        Doc 70     Filed 05/28/19 Entered 05/28/19 15:41:48          Desc Main
                                   Document     Page 5 of 10


                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MINNESOTA


 In re:                                             Chapter 7

 Scheherazade, Inc.,                                Case No. 19-40658

                  Debtor.


          MEMORANDUM OF LAW IN SUPPORT OF BREMER BANK, NATIONAL
                ASSOCIATION’S MOTION FOR RELIEF FROM THE
                AUTOMATIC STAY TO EXERCISE SETOFF RIGHTS


          Bremer Bank, National Association (“Bremer Bank”) submits this Memorandum Law in

support of its Motion for Relief from the Automatic Stay (the “Motion”).

                                 JURISDICTION AND VENUE

          This Court has jurisdiction over the subject matter of the Motion pursuant to 28 U.S.C.

§ 1334. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (G), and (O).

Venue in this Court is proper pursuant to 28 U.S.C. § 1409.

                                             FACTS

          Bremer Bank relies on the facts set forth in its Motion.      All capitalized terms not

specifically defined in this memorandum of law shall be defined as set forth in the Motion.

                                          ARGUMENT

          Bremer Bank seeks an order from this Court granting Bremer Bank’s Motion for relief

from stay so that Bremer Bank may offset amounts owed by Scheherazade, Inc. (“Debtor”) on an

overdrawn account, against the Debtor’s funds in other accounts maintained with Bremer Bank.

Section 553 of the Bankruptcy Code provides that a creditor has the right to “offset a mutual debt

owing by such creditor to the debtor that arose before the commencement of the case under this



                                                   1
    Case 19-40658     Doc 70      Filed 05/28/19 Entered 05/28/19 15:41:48             Desc Main
                                   Document     Page 6 of 10


title against a claim of such creditor against the debtor that arose before the commencement of the

case . . . .”1 “[S]etoffs in bankruptcy have been ‘generally favored,’ and a presumption in favor of

their enforcement exists.”2 As this Court has recognized, “[w]hile setoff is stayed under 11

U.S.C.§ 362(a)(7), it is nonetheless permitted under 11 U.S.C. § 553(a) . . . .”3

        The Bankruptcy Code provides that a court can grant relief from the automatic stay “for

cause.”4 As numerous courts have concluded, by “establishing its right to setoff under 11 U.S.C.

§ 553(a), a creditor makes a prima facie showing of ‘cause’ for relief from stay under 11 U.S.C. §

362(d)(1).”5 Once a party has established its right to a setoff, the “burden of persuasion then shifts

to the party opposing relief” to demonstrate that no cause exists for granting the creditor relief

from the automatic stay.6

        The elements necessary to establish a right to a setoff are: (1) a debt owed by a creditor to

a debtor; (2) a claim of a creditor against the debtor; and (3) the debt and claim must be mutual or

reciprocal obligations.7 Each of these elements is satisfied in this matter. First, debts exist from

Bremer Bank to debtor and such debts arose prepetition. It is well established that a bank stands

in a debtor-creditor relationship with its account holders to the extent that the account holder has

deposited funds with the bank.8 Second, Bremer Bank has a claim against the Debtor in the amount



1
  11 U.S.C. § 553(a).
2
  In re De Laurentiis Entertainment Group Inc., 963 F.2d 1269, 1277 (9th Cir. 1992) (quoting In
  re Buckenmaier, 127 B.R. 233, 237 (B.A.P. 9th Cir. 1991)).
3
  Small v. Hennepin County, 18 B.R. 318, 319 (Bankr. D. Minn. 1982).
4
  11 U.S.C. § 362(d)(1).
5
  In re Whitaker, 173 B.R. 359, 361-62 (Banrk. S.D. Ohio 1994); see also In re Gould, 401 B.R.
  415, 426 (B.A.P. 9th Cir. 2009); In re Ealy, 392 B.R. 408, 414 (Bankr. E.D. Ark. 2008); In re
  Orlinski, 140 B.R. 600, 603 (Bankr. S.D. Ga. 1991).
6
  In re Nuclear Imaging Systems, Inc., 260 B.R. 724, 730 (Bankr. E.D. Pa. 2000).
7
  See In re Ramirez, 266 B.R. 441, 443 (Bankr. D. Minn. 2001).
8
   See e.g., Citizens Bank of Maryland v. Strumpf, 516 U.S. 16, 21 (1995) recognizing that
a bank account “consists of nothing more or less than a promise to pay, from the bank to the
depositor”) (citing Bank of Marin v. England, 385 U.S. 99, 101 (1966) (other citation omitted).

                                                    2
  Case 19-40658       Doc 70    Filed 05/28/19 Entered 05/28/19 15:41:48            Desc Main
                                 Document     Page 7 of 10


of $18,696.05, the amount of the overdrawn funds, which arose prior to the Petition Date. Finally,

the debt and Bremer Bank’s claim are mutual obligations. Because all three elements necessary

to demonstrate the right to a setoff have been established, the Court should grant Bremer Bank’s

Motion. The Court should allow Bremer Bank to offset prepetition amounts owed to the Debtor

and held in the Bremer Bank accounts, against the prepetition amount of $18,696.05 that the

Debtor owes to Bremer Bank based on the overdrawn account.

                                        CONCLUSION

       Cause exists to grant Bremer Bank relief from the automatic stay so that it may exercise its

setoff rights under the Agreement. Bremer Bank has satisfied the elements to establish a right of

setoff. Bremer Bank and the Debtor each owes the other prepetition, mutual debts. Accordingly,

the Court should grant the Motion and permit Bremer Bank to offset prepetition amounts owed to

the Debtor against the prepetition amount of $18,696.05 that the Debtor owes to Bremer Bank

based on the overdrawn account.


Dated: May 28, 2019                          BARNES & THORNBURG LLP


                                             /e/ Christopher Knapp
                                             Christopher Knapp, ID # 0344412
                                             225 South Sixth Street, Suite 2800
                                             Minneapolis, Minnesota 55402
                                             Phone: (612) 367-8774
                                             Fax: (612) 333-6798
                                             Email: cknapp@btlaw.com

                                             Attorney for Bremer Bank, National Association




                                                  3
  Case 19-40658         Doc 70    Filed 05/28/19 Entered 05/28/19 15:41:48           Desc Main
                                   Document     Page 8 of 10


                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MINNESOTA


 In re:                                              Chapter 7

 Scheherazade, Inc.,                                 Case No. 19-40658

                  Debtor.


                                   CERTIFICATE OF SERVICE


          I, Christopher Knapp, declare under penalty of perjury that on May 28, 2019, I served the

following:

          1.     NOTICE OF MOTION AND MOTION OF BREMER BANK, NATIONAL
ASSOCIATION FOR RELIEF FROM THE AUTOMATIC STAY TO EXERCISE SETOFF
RIGHTS;
          2.     VERIFICATION OF SUZIE BECKER;
          3.     MEMORANDUM OF LAW IN SUPPORT OF BREMER BANK, NATIONAL
ASSOCIATION’S MOTION FOR RELIEF FROM THE AUTOMATIC STAY TO EXERCISE
SETOFF RIGHTS;
          4.     CERTIFICATE OF SERVICE; AND
          5.     [PROPOSED] ORDER GRANTING MOTION FOR DETERMINATION THAT
THE AUTOMATIC STAY DOES NOT APPLY OR, IN THE ALTERNATIVE, FOR RELIEF
FROM THE AUTOMATIC STAY PURSUANT TO 11 U.S.C. § 362(D).
by sending true and correct copies via ECF to the parties receiving ECF notice in this case,

including those parties specified under Local Rule 9013-3(b), and by United States Mail as

indicated on the attached service list.


                                               /e/ Christopher J. Knapp
                                               Christopher J. Knapp




                                                    1
  Case 19-40658         Doc 70   Filed 05/28/19 Entered 05/28/19 15:41:48   Desc Main
                                  Document     Page 9 of 10




Scheherzade, Inc.
3181 West 69th Street
Edina, MN 55435

Eaton Hudson, Inc. (Auctioneer)
3015 Dunes West Blvd
Suite 201
Mount Pleasant, SC 29466-8218

Robert K. Dakis
David J. Kozlowski
Joseph T. Moldovan
Morrison Cohen, LLP
909 3rd Avenue
New York, NY 10022-4731




                                                2
  Case 19-40658        Doc 70   Filed 05/28/19 Entered 05/28/19 15:41:48           Desc Main
                                 Document     Page 10 of 10


                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MINNESOTA


 In re:                                           Chapter 7

 Scheherazade, Inc.,                              Case No. 19-40658 (KHS)

                  Debtor.


                    ORDER FOR RELIEF FROM THE AUTOMATIC STAY


          This matter came before the Court on June 13, 2019, on the motion of Bremer Bank,

National Association (“Bremer Bank”), for relief from the automatic stay under 11 U.S.C. § 362(d)

(the “Motion”). Based on the arguments of counsel, the moving documents, and the record made

at the hearing,

          IT IS HEREBY ORDERED Relief from the automatic stay is granted to allow Bremer

Bank to offset prepetition amounts owed to the Debtor and held in the Bremer Bank accounts,

against the prepetition amount of $18,696.05 that the Debtor owes to Bremer Bank.

Notwithstanding Federal Rule of Bankruptcy Procedure 4001(a)(3), this Order is effective

immediately.


Dated:
                                            The Honorable Kathleen H. Sanberg
                                            United States Bankruptcy Judge




                                                  1
